UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7972



JAMES ANDREW BALOGH,

                                           Plaintiff - Appellant,

         versus

THOMAS SCHICK; HOMER C. GOSSETT, JR.; JOHN
DOE, I; JOHN DOE, II,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-95-3251-18)


Submitted:   May 16, 1996           Decided:


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


James Andrew Balogh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

recommendation of the magistrate judge and dismissing Appellant's

42 U.S.C. § 1983 (1988) action without prejudice pursuant to 28

U.S.C. § 1915(d) (1988). We have reviewed the record and the

district court's opinion and find no reversible error. Although we
find that the record does not support the dismissal of the suit

under Heck v. Humphrey, ___ U.S. ___, 62 U.S.L.W. 4594 (U.S. June
24, 1994) (No. 93-6188), we find that Appellant's action is time

barred.

     There are no federal statutes of limitation for § 1983
actions. Thus, the court must look to state law to determine the

applicable time limitation period. Burnett v. Grattan, 468 U.S. 42,

49 (1984). In Wilson v. Garcia, 471 U.S. 261, 279 (1985), the
Supreme Court held that the state statute governing personal injury

claims should be applied to all § 1983 claims. In South Carolina,
for personal injury actions accruing on or after April 5, 1988, the

limitations period is three years. S.C. Code Ann. § 15-3-530(5)

(Law. Co-op. Supp. 1995).

     Appellant alleges that his cause of action arose in December

of 1991; he filed this claim in September of 1995. Therefore,

Appellant's § 1983 action is barred, and the district court did not

abuse its discretion in dismissing Appellant's suit under §

1915(d). See Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994), cert.
denied, ___ U.S. ___, 63 U.S.L.W. 3690 (U.S. Mar. 20, 1995) (No.
94-7733). Accordingly, we affirm the order of the district court on

                                2
those modified grounds. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                             AFFIRMED AS MODIFIED




                                3